Exhibit 10.21

SECOND AMENDED AND RESTATED UNCONDITIONAL

GUARANTY OF PAYMENT AND PERFORMANCE

FOR AND IN CONSIDERATION OF the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration paid or delivered to the undersigned CARTER
VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation (“REIT”), and THE
ENTITIES LISTED ON THE SIGNATURE PAGES HEREOF AS SUBSIDIARY GUARANTORS (“Initial
Guarantors”) and EACH ADDITIONAL GUARANTOR (AS DEFINED IN THE CREDIT AGREEMENT
[HEREINAFTER DEFINED]) THAT MAY HEREAFTER BECOME A PARTY TO THIS GUARANTY (REIT,
Initial Guarantors and such Additional Guarantors are sometimes hereinafter
referred to individually as a “Guarantor” and collectively as “Guarantors”), the
receipt and sufficiency whereof are hereby acknowledged by Guarantors, and for
the purpose of seeking to induce KEYBANK NATIONAL ASSOCIATION, a national
banking association (hereinafter referred to as “Lender”, which term shall also
include each other Lender which may now be or hereafter become a party to the
“Credit Agreement” (as hereinafter defined), any Lender acting as the Issuing
Lender under the Credit Agreement, any Lender acting as the Swing Loan Lender
under the Credit Agreement, and shall also include any such individual Lender
acting as administrative agent for all of the Lenders), to extend credit or
otherwise provide financial accommodations to CARTER VALIDUS OPERATING
PARTNERSHIP II, LP, a Delaware limited partnership (“Borrower”) under the Credit
Agreement, which extension of credit and provision of financial accommodations
will be to the direct interest, advantage and benefit of Guarantors, Guarantors
do hereby, jointly and severally, absolutely, unconditionally and irrevocably
guarantee to Lender the complete payment and performance of the following
liabilities, obligations and indebtedness of Borrower to Lender (hereinafter
referred to collectively as the “Obligations”) (capitalized terms that are used
herein that are not otherwise defined herein shall have the meanings set forth
in the Credit Agreement):

(a) the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of (i) the Amended and Restated
Revolving Credit Notes made by Borrower to the order of the Revolving Credit
Lenders in the aggregate principal face amount of up to Two Hundred Forty
Million and No/100 Dollars ($240,000,000.00), subject to increases resulting
from increases in the Total Revolving Credit Commitment as provided in
Section 2.11 of the Credit Agreement, (ii) the Term Loan Notes made by Borrower
to the order of the Term Loan Lenders in the aggregate principal face amount of
up to Twenty-Five Million and No/100 Dollars ($25,000,000.00), subject to
increases resulting from increases in the Total Term Loan Commitment as provided
in Section 2.11 of the Credit Agreement, and (iii) the Amended and Restated
Swing Loan Note, made by the Borrower to the order of KeyBank in the principal
face amount of Thirty Million and No/100 Dollars ($30,000,000.00), together with
interest as provided in the Amended and Restated Revolving Credit Notes, the
Term Loan Notes and the Amended and Restated Swing Loan Note and together with
any replacements, supplements, renewals, modifications, consolidations,
restatements, increases and extensions thereof; and



--------------------------------------------------------------------------------

(b) the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of each other note as may be issued
under that certain Second Amended and Restated Credit Agreement dated as of even
date herewith (as the same may be varied, extended, supplemented, consolidated,
amended, replaced, increased, renewed or modified or restated from time to time,
the “Credit Agreement”) among Borrower, KeyBank, for itself and as agent, and
the other lenders now or hereafter a party thereto, together with interest as
provided in each such note, together with any replacements, supplements,
renewals, modifications, consolidations, restatements, increases, and extensions
thereof (the Amended and Restated Revolving Credit Notes, the Term Loan Notes,
the Amended and Restated Swing Loan Note and each of the notes described in this
subparagraph (b) are hereinafter referred to collectively as the “Note”); and

(c) the full and prompt payment and performance of any and all obligations of
Borrower to Lender under the terms of the Credit Agreement, together with any
replacements, supplements, renewals, modifications, consolidations,
restatements, and extensions thereof; and

(d) the full and prompt payment and performance of any “Hedge Obligations” (as
defined in the Credit Agreement); and

(e) the full and prompt payment and performance when due of any and all
obligations of Borrower and any Guarantor to Lender under the Security Documents
from time to time in effect pursuant to the Credit Agreement, together with any
replacements, supplements, renewals, modifications, consolidations, restatements
and extensions thereof; and

(f) the full and prompt payment and performance when due of any and all
obligations of Borrower to Issuing Lender and the Swing Loan Lender under the
terms of the Credit Agreement, together with any replacements, supplements,
renewals, modifications, consolidations, restatements and extensions thereof;
and

(g) the full and prompt payment and performance of any and all other obligations
of Borrower to Lender under any other agreements, documents or instruments now
or hereafter evidencing, securing or otherwise relating to the indebtedness
evidenced by the Note or the Credit Agreement (the Note, the Credit Agreement,
the Security Documents and said other agreements, documents and instruments are
hereinafter collectively referred to as the “Loan Documents” and individually
referred to as a “Loan Document”). Without limiting the generality of the
foregoing, Guarantors acknowledge the terms of Section 2.11 of the Credit
Agreement pursuant to which the Total Revolving Credit Commitment and/or the
Total Term Loan Commitment under the Credit Agreement may from time to time be
increased such that after giving effect to such increase(s) the Total Commitment
does not exceed $550,000,000.00 in the aggregate and agree that this First
Amended and Restated Unconditional Guaranty of Payment and Performance (this
“Guaranty”) shall extend and be applicable to each new or replacement note
delivered by the Borrower in connection with any such increase of the Total
Revolving Credit Commitment and/or the Total Term Loan Commitment, as
applicable, and all other obligations of Borrower under the Loan Documents as a
result of such increase without notice to or consent from Guarantors, or any of
them.

Notwithstanding anything to the contrary contained in the Guaranty, under no
circumstances shall the “Obligations” (as defined herein) include any obligation
that constitutes an Excluded Hedge Obligation of any Guarantor.

 

2



--------------------------------------------------------------------------------

1. Agreement to Pay and Perform; Costs of Collection. Guarantors do hereby agree
that following and during the continuance of an Event of Default under the Loan
Documents if the Note is not paid by Borrower in accordance with its terms, or
if any and all sums which are now or may hereafter become due from Borrower to
Lender under the Loan Documents are not paid by Borrower in accordance with
their terms, or if any and all other obligations of Borrower to Lender under the
Note or of Borrower or any Guarantor under the other Loan Documents are not
performed by such Borrower or Guarantor, as applicable, in accordance with their
terms, Guarantors will immediately upon demand make such payments and perform
such obligations. Guarantors further agree to pay Lender on demand all
reasonable costs and expenses (including court costs and reasonable attorneys’
fees and disbursements) paid or incurred by Lender in endeavoring to collect the
Obligations guaranteed hereby, to enforce any of the Obligations of Borrower
guaranteed hereby, or any portion thereof, or to enforce this Guaranty, and
until paid to Lender, such sums shall bear interest at the Default Rate set
forth in Section 4.11 of the Credit Agreement unless collection from Guarantors
of interest at such rate would be contrary to applicable law, in which event
such sums shall bear interest at the highest rate which may be collected from
Guarantors under applicable law.

2. Reinstatement of Refunded Payments. If, for any reason, any payment to Lender
of any of the Obligations guaranteed hereunder is required to be refunded,
rescinded or returned by Lender to Borrower, or paid or turned over to any other
Person, including, without limitation, by reason of the operation of bankruptcy,
reorganization, receivership or insolvency laws or similar laws of general
application relating to creditors’ rights and remedies now or hereafter enacted,
Guarantors agree to pay to the Lender on demand an amount equal to the amount so
required to be refunded, paid or turned over (the “Turnover Payment”), the
obligations of Guarantors shall not be treated as having been discharged by the
original payment to Lender giving rise to the Turnover Payment, and this
Guaranty shall be treated as having remained in full force and effect for any
such Turnover Payment so made by Lender, as well as for any amounts not
theretofore paid to Lender on account of such obligations.

3. Rights of Lender to Deal with Collateral, Borrower and Other Persons. Each
Guarantor hereby consents and agrees that Lender may at any time, and from time
to time, without thereby releasing any Guarantor from any liability hereunder
and without notice to or further consent from any other Guarantor or any other
Person or entity, either with or without consideration: release or surrender any
lien or other security of any kind or nature whatsoever held by it or by any
Person, firm or corporation on its behalf or for its account, securing any
indebtedness or liability hereby guaranteed; substitute for any collateral so
held by it, other collateral of like kind, or of any kind; modify the terms of
the Note or the other Loan Documents; extend or renew the Note for any period;
grant releases, compromises and indulgences with respect to the Note or the
other Loan Documents and to any Persons or entities now or hereafter liable
thereunder or hereunder; release any other guarantor (including any Guarantor),
surety, endorser or accommodation party of the Note, any Security Document or
any of the other Loan Documents; or take or fail to take any action of any type
whatsoever. No such action which Lender shall take or fail to take in connection
with the Note or the other Loan Documents, or any of them, or any security for
the payment of the indebtedness of Borrower to Lender or for the performance of
any obligations or undertakings of Borrower or any Guarantor, nor any course of
dealing with Borrower or any other Person, shall release any Guarantor’s
obligations hereunder, affect this Guaranty in any way or afford any Guarantor
any recourse

 

3



--------------------------------------------------------------------------------

against Lender. The provisions of this Guaranty shall extend and be applicable
to all replacements, supplements, renewals, amendments, extensions,
consolidations, restatements and modifications of the Note and the other Loan
Documents, and any and all references herein to the Note and the other Loan
Documents shall be deemed to include any such replacements, supplements,
renewals, extensions, amendments, consolidations, restatements or modifications
thereof. Without limiting the generality of the foregoing, Guarantors
acknowledge the terms of Section 2.11 and Section 18.3 of the Credit Agreement
and agree that this Guaranty shall extend and be applicable to each new or
replacement note delivered by Borrower pursuant thereto without notice to or
further consent from Guarantors, or any of them.

4. No Contest with Lender; Subordination. So long as any of the Obligations
hereby guaranteed remain unpaid or undischarged or any Lender has any obligation
to make Loans or issue Letters of Credit, Guarantors will not, by paying any sum
recoverable hereunder (whether or not demanded by Lender) or by any means or on
any other ground, claim any set-off or counterclaim against Borrower in respect
of any liability of any Guarantor to Borrower or, in proceedings under federal
bankruptcy law or insolvency proceedings of any nature, prove in competition
with Lender in respect of any payment hereunder or be entitled to have the
benefit of any counterclaim or proof of claim or dividend or payment by or on
behalf of Borrower or the benefit of any other security for any of the
Obligations hereby guaranteed which, now or hereafter, Lender may hold or in
which it may have any share. Guarantors hereby expressly waive any right of
contribution or reimbursement from or indemnity against Borrower or any other
Guarantor, whether at law or in equity, arising from any payments made by any
Guarantor pursuant to the terms of this Guaranty, and Guarantors acknowledge
that Guarantors have no right whatsoever to proceed against Borrower or any
other Guarantor for reimbursement of any such payments except for those rights
of each Guarantor under the Contribution Agreement; provided, however, each
Guarantor agrees not to pursue or enforce any of its rights under the
Contribution Agreement or otherwise and each Guarantor agrees not to make or
receive any payment on account of such rights under the Contribution Agreement
or otherwise so long as any of the Obligations remain unpaid or undischarged or
any Lender has any obligation to make Loans or issue Letters of Credit. In the
event any Guarantor shall receive any payment under or on account of such rights
whether under the Contribution Agreement or otherwise while any of the
Obligations are outstanding, it shall hold such payment as trustee for Lender
and be paid over to Lender on account of the indebtedness of Borrower to Lender
but without reducing or affecting in any manner the liability of Guarantors
under the other provisions of this Guaranty except to the extent the principal
amount or other portion of such indebtedness shall have been reduced by such
payment. In connection with the foregoing, Guarantors expressly waive any and
all rights of subrogation to Lender against Borrower or any other Guarantor, and
Guarantors hereby waive any rights to enforce any remedy which Lender may have
against Borrower or any other Guarantor and any rights to participate in any
collateral for Borrower’s obligations under the Loan Documents. Guarantors
hereby subordinate any and all indebtedness of Borrower now or hereafter owed to
any Guarantor to all indebtedness of Borrower or any other Guarantor to Lender,
and agree with Lender that (a) Guarantors shall not demand or accept any payment
from Borrower or any other Guarantor on account of such indebtedness,
(b) Guarantors shall not claim any offset or other reduction of Guarantors’
obligations hereunder because of any such indebtedness, and (c) Guarantors shall
not take any action to obtain any interest in any of the security described in
and encumbered by the Loan Documents because of any such indebtedness; provided,
however, that, if Lender so requests, such indebtedness shall be collected,
enforced and

 

4



--------------------------------------------------------------------------------

received by Guarantors as trustee for Lender and be paid over to Lender on
account of the indebtedness of Borrower to Lender, but without reducing or
affecting in any manner the liability of Guarantors under the other provisions
of this Guaranty except to the extent the principal amount or other portion of
such outstanding indebtedness shall have been reduced by such payment.

5. Waiver of Defenses. Guarantors hereby agree that their obligations hereunder
shall not be affected or impaired by, and hereby waive and agree not to assert
or take advantage of any defense based on:

(a) (i) any change in the amount, interest rate or due date or other term of any
of the obligations hereby guaranteed, (ii) any change in the time, place or
manner of payment of all or any portion of the obligations hereby guaranteed,
(iii) any amendment or waiver of, or consent to the departure from or other
indulgence with respect to, the Credit Agreement, any other Loan Document, or
any other document or instrument evidencing or relating to any obligations
hereby guaranteed, or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, or any other
documents, instruments or agreements relating to the obligations hereby
guaranteed or any other instrument or agreement referred to therein or
evidencing any obligations hereby guaranteed or any assignment or transfer of
any of the foregoing;

(b) any subordination of the payment of the obligations hereby guaranteed to the
payment of any other liability of Borrower or any other Person;

(c) any act or failure to act by Borrower or any other Person which may
adversely affect any Guarantor’s subrogation rights, if any, against Borrower or
any other Person to recover payments made under this Guaranty;

(d) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the obligations hereby
guaranteed;

(e) any application of sums paid by Borrower or any other Person with respect to
the liabilities of Lender, regardless of what liabilities of the Borrower remain
unpaid;

(f) any defense of Borrower, including without limitation, the invalidity,
illegality or unenforceability of any of the Obligations;

(g) either with or without notice to Guarantors, any renewal, extension,
modification, amendment or other changes in the Obligations, including but not
limited to any material alteration of the terms of payment or performance of the
Obligations;

(h) any statute of limitations in any action hereunder or for the collection of
the Note or for the payment or performance of any obligation hereby guaranteed;

(i) the incapacity, lack of authority, death or disability of Borrower, any
Guarantor or any other Person or entity, or the failure of Lender to file or
enforce a claim against the estate (either in administration, bankruptcy or in
any other proceeding) of Borrower or any Guarantor or any other Person or
entity;

 

5



--------------------------------------------------------------------------------

(j) the dissolution or termination of existence of Borrower, any Guarantor or
any other Person or entity;

(k) the voluntary or involuntary liquidation, sale or other disposition of all
or substantially all of the assets of Borrower or any Guarantor or any other
Person or entity;

(l) the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, Borrower
or any Guarantor or any other Person or entity, or any of Borrower’s or any
Guarantor’s or any other Person’s or entity’s properties or assets;

(m) the damage, destruction, condemnation, foreclosure or surrender of all or
any part of the Collateral, the Real Estate or any of the improvements located
thereon;

(n) the failure of Lender to give notice of the existence, creation or incurring
of any new or additional indebtedness or obligation of Borrower or of any action
or nonaction on the part of any other Person whomsoever in connection with any
obligation hereby guaranteed;

(o) any failure or delay of Lender to commence an action against Borrower or any
other Person, to assert or enforce any remedies against Borrower under the Note
or the other Loan Documents, or to realize upon any security;

(p) any failure of any duty on the part of Lender to disclose to any Guarantor
any facts it may now or hereafter know regarding Borrower (including, without
limitation Borrower’s financial condition), any other Person, the Collateral, or
any other assets or liabilities of such Persons, whether such facts materially
increase the risk to Guarantors or not (it being agreed that Guarantors assume
responsibility for being informed with respect to such information);

(q) failure to accept or give notice of acceptance of this Guaranty by Lender;

(r) failure to make or give notice of presentment and demand for payment of any
of the indebtedness or performance of any of the obligations hereby guaranteed;

(s) failure to make or give protest and notice of dishonor or of default to
Guarantors or to any other party with respect to the indebtedness or performance
of obligations hereby guaranteed;

(t) any and all other notices whatsoever to which Guarantors might otherwise be
entitled;

(u) any lack of diligence by Lender in collection, protection or realization
upon any collateral securing the payment of the indebtedness or performance of
obligations hereby guaranteed;

(v) the invalidity or unenforceability of the Note, or any of the other Loan
Documents, or any assignment or transfer of the foregoing;

 

6



--------------------------------------------------------------------------------

(w) the compromise, settlement, release or termination of any or all of the
obligations of Borrower under the Note or the other Loan Documents;

(x) any transfer by Borrower or any other Person of all or any part of any
security encumbered by the Loan Documents;

(y) the failure of Lender to perfect any security or to extend or renew the
perfection of any security; or

(z) to the fullest extent permitted by law, any other legal, equitable or surety
defenses whatsoever to which Guarantors might otherwise be entitled, it being
the intention that the obligations of Guarantors hereunder are absolute,
unconditional and irrevocable.

Each Guarantor understands that the exercise by Lender of certain rights and
remedies may affect or eliminate such Guarantor’s right of subrogation against
the Borrower or the other Guarantors and that such Guarantor may therefore incur
partially or totally nonreimbursable liability hereunder. Nevertheless,
Guarantors hereby authorize and empower Lender, its successors, endorsees and
assigns, to exercise in its or their sole discretion, any rights and remedies,
or any combination thereof, which may then be available, it being the purpose
and intent of Guarantors that the obligations hereunder shall be absolute,
continuing, independent and unconditional under any and all circumstances.
Notwithstanding any other provision of this Guaranty to the contrary, each
Guarantor hereby waives and releases any claim or other rights which such
Guarantor may now have or hereafter acquire against Borrower, or any other
Guarantor or other Person of all or any of the obligations of Guarantors
hereunder that arise from the existence or performance of such Guarantor’s
obligations under this Guaranty or any of the other Loan Documents, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification, any right to participate in any claim or remedy
of Lender against Borrower or any other Guarantor or other Person or any
collateral which Lender now has or hereafter acquires, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, by any payment made hereunder or otherwise, including, without limitation,
the right to take or receive from Borrower or any other Guarantor, directly or
indirectly, in cash or other property or by setoff or in any other manner,
payment or security on account of such claim or other rights, except for those
rights of each Guarantor under the Contribution Agreement; provided, however,
each Guarantor agrees not to pursue or enforce any of its rights under the
Contribution Agreement and each Guarantor agrees not to make or receive any
payment on account of the Contribution Agreement so long as any of the
Obligations remain unpaid or undischarged or any Lender has any obligation to
make Loans. In the event any Guarantor shall receive any payment under or on
account of the Contribution Agreement, it shall hold such payment as trustee for
Lender and be paid over to Lender on account of the indebtedness of Borrower to
Lender but without reducing or affecting in any manner the liability of
Guarantors under the other provisions of this Guaranty except to the extent the
principal amount or other portion of such indebtedness shall have been reduced
by such payment.

6. Guaranty of Payment and Performance and Not of Collection. This is a guaranty
of payment and performance and not of collection. The liability of Guarantors
under this Guaranty shall be primary, direct and immediate and not conditional
or contingent upon the pursuit of any remedies against Borrower or any other
Person, nor against securities or liens

 

7



--------------------------------------------------------------------------------

available to Lender, its successors, successors in title, endorsees or assigns.
Guarantors hereby waive any right to require that an action be brought against
Borrower or any other Person or to require that resort be had to any security or
to any balance of any deposit account or credit on the books of Lender in favor
of Borrower or any other Person.

7. Rights and Remedies of Lender. In the event of an Event of Default under the
Note or the other Loan Documents, or any of them, that is continuing (it being
understood that the Lender has no obligation to accept cure after an Event of
Default occurs), Lender shall have the right to enforce its rights, powers and
remedies thereunder or hereunder or under any other Loan Document, in any order,
and all rights, powers and remedies available to Lender in such event shall be
nonexclusive and cumulative of all other rights, powers and remedies provided
thereunder or hereunder or by law or in equity. Accordingly, Guarantors hereby
authorize and empower Lender upon the occurrence and during the continuance of
any Event of Default under the Note or the other Loan Documents, at its sole
discretion, and without notice to Guarantors, to exercise any right or remedy
which Lender may have, including, but not limited to, foreclosure, exercise of
rights of power of sale, acceptance of a deed or assignment in lieu of
foreclosure, appointment of a receiver, exercise of remedies against personal
property, or enforcement of any assignment of leases, as to any security,
whether real, personal or intangible. At any public or private sale of any
security or collateral for any of the Obligations guaranteed hereby, whether by
foreclosure or otherwise, Lender may, in its discretion, purchase all or any
part of such security or collateral so sold or offered for sale for its own
account and may apply against the amount bid therefor all or any part of the
balance due it pursuant to the terms of the Note, any Security Documents or any
of the other Loan Document without prejudice to Lender’s remedies hereunder
against Guarantors for deficiencies. If the Obligations guaranteed hereby are
partially paid by reason of the election of Lender to pursue any of the remedies
available to Lender, or if such Obligations are otherwise partially paid, this
Guaranty shall nevertheless remain in full force and effect, and Guarantors
shall remain liable for the entire balance of the Obligations guaranteed hereby
even though any rights which any Guarantor may have against Borrower or any
other Person may be destroyed or diminished by the exercise of any such remedy.

8. Application of Payments. Guarantors hereby authorize Lender, without notice
to Guarantors, to apply all payments and credits received from Borrower, any
Guarantor or any other Person or realized from any security in such manner and
in such priority as Lender in its sole judgment shall see fit to the
Obligations.

9. Business Failure, Bankruptcy or Insolvency. In the event of the business
failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor’s properties or assets, Lender may
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of Lender allowed in any proceedings
relative to such Guarantor, or any of such Guarantor’s properties or assets,
and, irrespective of whether the indebtedness or other obligations of Borrower
guaranteed hereby shall then be due and payable, by declaration or otherwise,
Lender shall be entitled and empowered to file and prove a claim for the whole
amount of any sums or sums owing with respect to the indebtedness or other
obligations of Borrower guaranteed hereby, and to collect and receive any moneys
or other property payable or

 

8



--------------------------------------------------------------------------------

deliverable on any such claim. Guarantors covenant and agree that upon the
commencement of a voluntary or involuntary bankruptcy proceeding by or against
Borrower, Guarantors shall not seek a supplemental stay or otherwise pursuant to
11 U.S.C. §105 or any other provision of the Bankruptcy Code, as amended, or any
other debtor relief law (whether statutory, common law, case law, or otherwise)
of any jurisdiction whatsoever, now or hereafter in effect, which may be or
become applicable, to stay, interdict, condition, reduce or inhibit the ability
of Lender to enforce any rights of Lender against Guarantors by virtue of this
Guaranty or otherwise.

10. Covenants of Guarantors. Guarantors hereby covenant and agree with Lender
that until all indebtedness guaranteed hereby has been completely repaid and all
obligations and undertakings of Borrower under, by reason of, or pursuant to the
Note and the other Loan Documents have been completely performed and Lender has
no further obligation to make Loans or issue Letters of Credit, Guarantors will
comply with any and all covenants applicable to Guarantors set forth in the
Credit Agreement.

11. Rights of Set-off. Regardless of the adequacy of any collateral, during the
continuance of any Event of Default under the Note or the other Loan Documents,
Lender may at any time and without notice to Guarantors set-off and apply the
whole or any portion or portions of any or all deposits (general or specific,
time or demand, provisional or final, regardless of currency, maturity, or
branch of Lender where the deposits are held) now or hereafter held by Lender
against amounts payable under this Guaranty, whether or not any other person or
persons could also withdraw money therefrom.

12. Changes in Writing; No Revocation. This Guaranty may not be changed orally,
and no obligation of any Guarantor can be released or waived by Lender except as
provided in Section 5.6 or Section 27 of the Credit Agreement. This Guaranty
shall be irrevocable by Guarantors until all indebtedness guaranteed hereby has
been completely repaid and all obligations and undertakings of Borrower under,
by reason of, or pursuant to the Note, the Letters of Credit and the Loan
Documents have been completely performed and the Lenders have no further
obligation to advance Loans or issue Letters of Credit under the Credit
Agreement.

13. Notices. Each notice, demand, election or request provided for or permitted
to be given pursuant to this Guaranty (hereinafter in this Section 13 referred
to as “Notice”), but specifically excluding to the maximum extent permitted by
law any notices of the institution or commencement of foreclosure proceedings,
must be in writing and shall be deemed to have been properly given or served by
personal delivery or by sending same by overnight courier or by depositing same
in the United States Mail, postpaid and registered or certified, return receipt
requested, or as expressly permitted herein, by telegraph, telecopy, telefax or
telex, and addressed as follows:

The address of Lender is:

KeyBank National Association

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

 

9



--------------------------------------------------------------------------------

With a copy to:

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Mr. Daniel Stegemoeller

Telecopy No.: (770) 510-2195

and

Dentons US LLP

Suite 5300

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Attn: William F. Timmons, Esq.

Telecopy No.: (404) 527-4198

The address of Guarantors is:

c/o Carter Validus Operating Partnership II, LP

Two Urban Center

4890 West Kennedy Blvd., Suite 650

Tampa, Florida 33609

Attn: Todd Sakow, Chief Financial Officer

Telecopy No.: (813) 287-0397

With a copy to:

Morris, Manning and Martin, LLP

1600 Atlanta Financial Center

3343 Peachtree Road, NE

Atlanta, Georgia 30326

Attn: Heath D. Linsky, Esq.

Telecopy No.: (404) 365-9532

Each Notice shall be effective upon being delivered personally or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to any such Notice must be given or any action taken with respect
thereto (if any), however, shall commence to run from the date of receipt if
personally delivered or sent by overnight courier, or if so deposited in the
United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt. Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice sent.
By giving at least fifteen (15) days’ prior Notice thereof, Borrower, Guarantors
or Lender shall have the right from time to time and at any time during the term
of this Guaranty to change their respective addresses and each shall have the
right to specify as its address any other address within the United States of
America

 

10



--------------------------------------------------------------------------------

14. Governing Law. GUARANTORS ACKNOWLEDGE AND AGREE, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, THAT THIS GUARANTY AND THE OBLIGATIONS
OF GUARANTORS HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED AND DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

15. CONSENT TO JURISDICTION; WAIVERS. EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY (A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF NEW YORK
OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY,
AND (B) WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY STATE (I) TO
THE RIGHT, IF ANY, TO TRIAL BY JURY(LENDER HAVING ALSO WAIVED SUCH RIGHT TO
TRIAL BY JURY), (II) TO OBJECT TO JURISDICTION WITHIN THE STATE OF NEW YORK OR
VENUE IN ANY PARTICULAR FORUM WITHIN THE STATE OF NEW YORK, AND (III) TO THE
RIGHT, IF ANY, TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN OR IN ADDITION TO ACTUAL
DAMAGES. EACH LENDER IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS
UNDER THE LAWS OF ANY STATE TO THE RIGHT, IF ANY, TO TRIAL BY JURY. EACH
GUARANTOR AGREES THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED
FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO SUCH GUARANTOR AT THE ADDRESS SET FORTH IN SECTION 13
ABOVE, AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL
BE SO MAILED. NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT LENDER FROM
BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST ANY
SECURITY AND AGAINST ANY GUARANTOR PERSONALLY, AND AGAINST ANY PROPERTY OF ANY
GUARANTOR, WITHIN ANY OTHER STATE. INITIATING SUCH SUIT, ACTION OR PROCEEDING OR
TAKING SUCH ACTION IN ANY STATE SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE
AGREEMENT CONTAINED HEREIN THAT THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN
THE RIGHTS AND OBLIGATIONS OF GUARANTORS AND LENDER HEREUNDER OR OF THE
SUBMISSION HEREIN MADE BY GUARANTORS TO PERSONAL JURISDICTION WITHIN THE STATE
OF NEW YORK. EACH GUARANTOR HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT. EACH GUARANTOR CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND ACKNOWLEDGE THAT LENDER HAS BEEN INDUCED TO
ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES
BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN

 

11



--------------------------------------------------------------------------------

THIS SECTION 15. EACH GUARANTOR ACKNOWLEDGES THAT THEY HAVE HAD AN OPPORTUNITY
TO REVIEW THIS SECTION 15 WITH THEIR LEGAL COUNSEL AND THAT SUCH GUARANTOR
AGREES TO THE FOREGOING AS THEIR FREE, KNOWING AND VOLUNTARY ACT.

16. Successors and Assigns. The provisions of this Guaranty shall be binding
upon Guarantors and their respective heirs, successors, successors in title,
legal representatives, and assigns, and shall inure to the benefit of Lender,
its successors, successors in title, legal representatives and assigns. No
Guarantor shall assign or transfer any of its rights or obligations under this
Guaranty without the prior written consent of Lender.

17. Assignment by Lender. This Guaranty is assignable by Lender in whole or in
part in conjunction with any assignment of the Note or portions thereof, and any
assignment hereof or any transfer or assignment of the Note or portions thereof
by Lender shall operate to vest in any such assignee the rights and powers, in
whole or in part, as appropriate, herein conferred upon and granted to Lender.

18. Severability. If any term or provision of this Guaranty shall be determined
to be illegal or unenforceable, all other terms and provisions hereof shall
nevertheless remain effective and shall be enforced to the fullest extent
permitted by law.

19. Disclosure. Guarantors agree that in addition to disclosures made in
accordance with standard banking practices, any Lender may disclose information
obtained by such Lender pursuant to this Guaranty to assignees or participants
and potential assignees or participants hereunder subject to the terms and
provisions of the Credit Agreement.

20. No Unwritten Agreements. THIS GUARANTY REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

21. Time of the Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of Guarantors under this Guaranty.

22. Ratification. Each Guarantor does hereby restate, reaffirm and ratify each
and every warranty and representation regarding such Guarantor or its
Subsidiaries set forth in the Credit Agreement as if the same were more fully
set forth herein.

23. Joint and Several Liability. Each of the Guarantors covenants and agrees
that each and every covenant and obligation of Guarantors hereunder shall be the
joint and several obligations of each of the Guarantors.

24. Fair Consideration. The Guarantors represent that the Guarantors are engaged
in common business enterprises related to those of the Borrower and each
Guarantor will derive substantial direct or indirect economic benefit from the
effectiveness and existence of the Credit Agreement.

 

12



--------------------------------------------------------------------------------

25. Counterparts. This Guaranty and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Guaranty it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

26. Condition of Borrower. Without reliance on any information supplied by the
Lender, each Guarantor has independently taken, and will continue to take,
whatever steps it deems necessary to evaluate the financial condition and
affairs of the Borrower or any collateral, and the Lender shall not have any
duty to advise any Guarantor of information at any time known to the Lender
regarding such financial condition or affairs or any collateral.

27. Amendment and Restatement. This Guaranty is given pursuant to the Credit
Agreement and is an amendment and restatement of that certain First Amended and
Restated Unconditional Guaranty of Payment and Performance dated December 17,
2014 from the Guarantors (the “Original Guaranty”) in favor of the Lender and
shall supersede and replace the Original Guaranty in all respects.

SIGNATURES BEGIN ON NEXT PAGE

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantors have executed this Guaranty under seal as of this
22nd day of December, 2015.

 

REIT:

CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation

By:

 

/s/ Todd Sakow

Name:

 

Todd Sakow

Title:

 

Chief Financial Officer

  (CORPORATE SEAL)

SIGNATURES CONTINUED ON NEXT PAGE

 

14



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: HC-11250 FALLBROOK DRIVE, LLC, HCII-5525 MARIE AVENUE,
LLC, HCII-110 CHARLOIS BOULEVARD, LLC, HCII-150 YORK STREET, LLC, HCII-1800 PARK
PLACE AVENUE, LLC, HCII-5100 INDIAN CREEK PARKWAY, LLC, DCII-505 W. MERRILL
STREET, LLC, HCII-30 PINNACLE DRIVE, LLC, HCII-110 EAST MEDICAL CENTER BLVD.,
LLC, HCII-15 ENTERPRISE DRIVE, LLC, HCII-68 CAVALIER BOULEVARD, LLC, HCII-107
FIRST PARK DRIVE, LLC, HCII-3590 LUCILLE DRIVE, LLC, HCII-237 WILLIAM HOWARD
TAFT ROAD, LLC, HCII-2752 CENTURY BOULEVARD, LLC, HCII-200 MEMORIAL DRIVE, LLC,
DCII-5400-5510 FELTL ROAD, LLC, HCII-2001 HERMANN DRIVE, LLC, HCII-1131
PAPILLION PARKWAY, LLC,

HCII-HERITAGE PARK, LLC,

each a Delaware limited liability company

By:   Carter Validus Operating Partnership II, LP, a Delaware limited
partnership   By:   Carter Validus Mission Critical REIT II, Inc.,     a
Maryland corporation, its general partner     By:   /s/ Todd Sakow     Name:  
Todd Sakow     Title:   Chief Financial Officer

SIGNATURES CONTINUED ON NEXT PAGE

 

15



--------------------------------------------------------------------------------

HCII-30 PINNACLE DRIVE PA, LP, a Delaware limited partnership By:   HCII-30
Pinnacle Drive, LLC, a Delaware limited liability company, its general partner  
By:   Carter Validus Operating Partnership II, LP, a Delaware limited
partnership, its sole member     By:   Carter Validus Mission Critical REIT II,
Inc., a Maryland corporation, its General Partner       By:   /s/ Todd Sakow    
  Name:   Todd Sakow       Title:   Chief Financial Officer

 

HCII-2752 CENTURY BOULEVARD PA, LP, a Delaware limited partnership By:  

HCII-2752 Century Boulevard, LLC, a Delaware

limited liability company, its general partner

  By:   Carter Validus Operating Partnership II, LP, a Delaware limited
partnership, its sole member     By:   Carter Validus Mission Critical REIT II,
Inc., a Maryland corporation, its General Partner       By:   /s/ Todd Sakow    
  Name:   Todd Sakow       Title:   Chief Financial Officer

SIGNATURES CONTINUED ON NEXT PAGE

 

16



--------------------------------------------------------------------------------

Lender joins in the execution of this Guaranty for the sole and limited purpose
of evidencing its agreement to waiver of the right to trial by jury contained in
Section 15 hereof and Section 25 of the Credit Agreement.

 

KEYBANK NATIONAL ASSOCIATION,

as Agent for the Lenders

By:  

/s/ Kristin Centracchio

Name:   Kristin Centracchio Title:   Vice President

 

17